UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8026


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN BRANDON GARY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:00-cr-00199-GCM-1; 3:05-cv-00285-GCM)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Terrence Mobley, Columbia, South Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Brandon Gary seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2006) motion.                             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability           will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).          A    prisoner      satisfies      this

standard   by    demonstrating          that      reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently          reviewed      the   record   and

conclude      that    Gary        has   not       made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument        would    not    aid   the   decisional

process.

                                                                               DISMISSED




                                              2